   1   LABATON SUCHAROW LLP                           LOWENSTEIN SANDLER LLP
       Thomas A. Dubbs                                Michael S. Etkin (pro hac vice)
   2   Carol C. Villegas                              Andrew Behlmann (pro hac vice)
       Jeffrey A. Dubbin (SBN 287199)                 Scott Cargill
   3   140 Broadway                                   Colleen Maker
       New York, New York 10005                       One Lowenstein Drive
   4                                                  Roseland, New Jersey 07068
   5   Lead Counsel to Lead Plaintiff and the         Special Bankruptcy Counsel to Lead Plaintiff
       Proposed Class                                 and the Proposed Class
   6
       MICHELSON LAW GROUP
   7   Randy Michelson (SBN 114095)
       220 Montgomery Street, Suite 2100
   8   San Francisco, California 94104
   9
       Local Bankruptcy Counsel to Lead Plaintiff     Additional counsel listed on Exhibit A
  10   and the Proposed Class
  11                           UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF CALIFORNIA
  12                                SAN FRANCISCO DIVISION
  13   In re:
                                                    Case No. 19-30088 (DM) (Lead Case)
  14   PG&E CORPORATION
                                                    Chapter 11
  15                 - and –
                                                    (Jointly Administered)
  16   PACIFIC GAS AND ELECTRIC
       COMPANY,
  17
                                    Debtors.
  18   ☒ Affects Both Debtors
       ☐ Affects PG&E Corporation                   SECURITIES LEAD PLAINTIFF’S
  19   ☐ Affects Pacific Gas and Electric           OBJECTION TO REORGANIZED
       Company                                      DEBTORS’ MOTION TO APPROVE
  20                                                SECURITIES ADR AND RELATED
                                                    PROCEDURES FOR RESOLVING
  21                                                SUBORDINATED SECURITIES CLAIMS
  22                                                Date:        October 28, 2020
                                                    Time:        10:00 a.m. (Pacific Time)
  23                                                Before:      Video Conference
  24                                                Objection Deadline: October 5, 2020, 4:00 p.m.
                                                    (Pacific Time)
  25

  26

  27

  28

Case: 19-30088     Doc# 9189     Filed: 10/05/20    Entered: 10/05/20 14:44:21       Page 1 of
                                             19
   1
                                                          TABLE OF CONTENTS
   2
       PRELIMINARY STATEMENT .....................................................................................................1
   3
       OBJECTION ....................................................................................................................................4
   4
       I.    THE SECURITIES CLAIMS INFORMATION PROCEDURES IMPERMISSIBLY
   5           PLACE THE BURDEN OF PROOF ON SECURITIES CLAIMANTS ............................4

   6   II. THE SECURITIES ADR PROCEDURES ARE NOT A FAIR AND COST-
             EFFECTIVE WAY TO RESOLVE DISPUTES RELATING TO SECURITIES
   7         CLAIMS ..............................................................................................................................8

   8          A.       The Offer Procedures .....................................................................................................9

   9          B.       The Mediation Process ...................................................................................................9

  10                   1.      The Abbreviated Mediation Process ...................................................................10

  11                   2.      The Standard Mediation Process ........................................................................10

  12   III. THE OMNIBUS OBJECTION PROCEDURES PROVIDE INAPPROPRIATE
              GROUNDS TO OBJECT TO SECURITIES CLAIMS ....................................................11
  13
       CONCLUSION ..............................................................................................................................15
  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

Case: 19-30088           Doc# 9189             Filed: 10/05/20              i
                                                                           Entered: 10/05/20 14:44:21                       Page 2 of
                                                           19
                                                     TABLE OF AUTHORITIES
 1
                                                                                                                                     Page(s)
 2
      Cases
 3

 4    Hansberry v. Lee,
         311 U.S. 32 (1940) ...................................................................................................................13
 5
      In re Liberty Asset Mgmt. Corp.,
 6        No. 2:16-bk-13575-ER, 2019 WL 12287 (Bankr. C.D. Cal. Jan. 7, 2019) ...........................4, 7
 7    Lundell v. Anchor Constr. Specialists, Inc.,
         223 F.3d 1035 (9th Cir. 2000) ...................................................................................................4
 8

 9    In re McNemar,
          No. 18-40208 CN, 2019 WL 2482866 (Bankr. N.D. Cal. May 3, 2019) ..................................4
10
      Richards v. Jefferson County,
11       517 U.S. 793 (1996) .................................................................................................................13

12    Taylor v. Sturgell,
         553 U.S. 880 (2008) .................................................................................................................13
13
      Statutes
14

15    Bankruptcy Code § 502(a) ...............................................................................................................4

16    Other Authorities

17    Bankruptcy Rule 3001(f) .................................................................................................................4

18    Bankruptcy Rule 3007(d): (i) .........................................................................................................12
19    Northern District of California ADR Local Rule 6-3 ......................................................................9
20    Rescission or Damage Claims, https://restructuring.primeclerk.com/pge/Home-
         ClaimInfo?RescissionorDamage=MTY .....................................................................................5
21

22

23

24

25

26

27
28
Case: 19-30088         Doc# 9189             Filed: 10/05/20             ii
                                                                        Entered: 10/05/20 14:44:21                     Page 3 of
                                                         19
    1          Public Employees Retirement Association of New Mexico (“Securities Lead Plaintiff”

    2   or “PERA”), the court-appointed lead plaintiff in the securities class action captioned as In re

    3   PG&E Corporation Securities Litigation, Case No. 18-03509 (the “Securities Litigation”)

    4   pending in the U.S. District Court for the Northern District of California (the “District Court”),

    5   as lead plaintiff for the proposed class it represents in the Securities Litigation (the “Class”) and

    6   as a creditor in the chapter 11 bankruptcy cases (the “Chapter 11 Cases”) of the above-

    7   captioned debtors (as reorganized pursuant to the Plan (as defined below), the “Reorganized

    8   Debtors”), together with York County on behalf of the County of York Retirement Fund, City of

    9   Warren Police and Fire Retirement System, and Mid-Jersey Trucking Industry & Local No. 701

  10    Pension Fund (together with Securities Lead Plaintiff, “Securities Plaintiffs”), hereby submit

  11    this objection (the “Objection”) to the motion (the “Motion” or the “ADR Motion”) [ECF No.

  12    8964] of the Reorganized Debtors for entry of an order approving certain procedures relating to

  13    unresolved Subordinated Debt and Equity Claims classified in Classes 9A (the “Class 9A

  14    Claims” or “HoldCo Subordinated Debt Claims”), 10B (the “Class 10B Claims” or “Utility

  15    Subordinated Debt Claims”), and 10A-II (the “Class 10A-II Claims” or “HoldCo Rescission

  16    or Damage Claims,” and, together with the Class 9A Claims and Class 10B Claims, the

  17    “Securities Claims”). Also joining in support of the Objection is New Orleans Employers -

  18    International Longshoremen's Association, AFL-CIO Pension Fund. Securities Lead Plaintiff

  19    respectfully states as follows:

  20                                      PRELIMINARY STATEMENT1
  21           Before the Court is the Reorganized Debtors proposal on how the approximately 7000

  22    Securities Claims should be adjudicated. Their ADR Motion makes one thing very clear: the

  23    ADR process is specifically designed to benefit the Reorganized Debtors and the Reorganized

  24    Debtors alone. Each part of the so-called “streamlined” process creates unnecessary roadblocks

  25    to recovery, seeking to deter Securities Claimants from pursuing valid claims rather than seeking

  26    to resolve them. Another collective resolution process must be adopted.

  27
        1
  28     Capitalized terms not defined in this Preliminary Statement shall have the meanings set forth in
       this Objection.
Case: 19-30088 Doc# 9189 Filed: 10/05/20 Entered:       1        10/05/20 14:44:21 Page 4 of
                                                19
   1          The Motion proposes that each securities claim be addressed separately (despite their

   2   being common issues) in thousands of unconnected proceedings, via the Securities ADR

   3   Procedures, or by this Court. These Securities ADR Procedures requiring (1) duplicative

   4   information gathering (where the Reorganized Debtors inexplicably require all claimants to

   5   resubmit duplicative information or forfeit their claim), (2) a “take-it-or-leave-it” one-sided

   6   mediation (where the Reorganized Debtors call all the shots, including picking, paying, and

   7   privately instructing the mediator, and deciding who gets to go to mediation and who gets left

   8   out), and (3) an objection process (where the Reorganized Debtors get to trot out a laundry list of

   9   objections to presumptively valid claims) are just not fair. Claimants are effectively shunted

  10   through a morass of a process—with each “stage” requiring an understanding of complicated

  11   rules, where one false step leads to a claim being denied with no recourse.

  12          Indeed, this so-called “streamlined” ADR process took over 280 pages to explain and,

  13   even then, did not lay out all the rules, forms, or hurdles each claimant would have to jump

  14   through. The ADR process is neither efficient nor in the interest of judicial economy. It will

  15   require thousands of claimants to retain counsel (if they can afford it) and spend resources to

  16   navigate its unnecessarily complex procedures, effectively reducing the amount of recovery (if

  17   any) of Securities Claimants. The Reorganized Debtors hope this process will result in many

  18   claimants throwing their hands up in frustration and walking away—effectively being

  19   dispossessed of their rights to recover. Nevertheless, this Court will still have to resolve a

  20   myriad of claims.

  21          Based on the conduct of Reorganized Debtors to date, their audacious proposal is

  22   unsurprising. During the June 24, 2020 hearing on the Reorganized Debtors’ Motion for Order

  23   Approving (A) Procedures for Filing Omnibus Objections to Claims and (B) the Form and

  24   Manner of the Notice of Omnibus Objections [ECF 7758] (the “Initial Claims Procedures

  25   Motion”), this Court directed Reorganized Debtors to work with Securities Lead Plaintiff and its

  26   counsel to create an efficient claims resolution procedure for Securities Claimants. The Court

  27

  28

Case: 19-30088     Doc# 9189      Filed: 10/05/20      2
                                                      Entered: 10/05/20 14:44:21       Page 5 of
                                              19
    1   expressed optimism for such a procedure due to the common features of the Securities Claims.2

    2          While Securities Lead Plaintiff reached out to Reorganized Debtors and scheduled a call

    3   to begin that process, Reorganized Debtors offered no constructive proposal. The Reorganized

    4   Debtors then unilaterally filed the Motion with no input from Securities Lead Plaintiff.3

    5          It is apparent that Reorganized Debtors’ Motion is intended to use procedure to bar

    6   Securities Claimants from recovery, regardless of the substantive merit of their claims. This is

    7   accomplished through a vague, burdensome, and one-sided process whereby Reorganized

    8   Debtors are solely responsible for picking the mediators, paying the mediators and privately

    9   instructing them prior to hearing claims. Reorganized Debtors should not be permitted to game

  10    the system in this manner to prevent the victims of their fraudulent conduct from recovering.

  11            In short, the Securities ADR Procedures fail to provide adequate due process to the

  12    Securities Claimants defrauded by Reorganized Debtors—a group that includes the pension and

  13    retirement assets of countless individuals. It also does not provide the efficient approach the

  14    Court requested.4

  15           The Motion must be denied.

  16

  17

  18

  19    2
         See Transcript of June 24, 2020 Hearing; p. 16:4-9; p. 19:14-20:24, p.47:16-48:12 (noting
  20   likelihood that proofs of claim for Securities Claimants would be indicative of a prima facie case
       and that Reorganized Debtors’ opposition would likely be similar for all Claimants and need for
  21 a3 procedure to resolve Securities Claims).
         Reorganized Debtors assert that the Proposed ADR process does not apply Securities Lead
  22   Plaintiff. This is without merit. Motion at 10 n.2. While mediation has taken place, it involved
       the class-wide claims at issue in the district court, rather than only PERA’s individual claims, in
  23 addition to claims brought in this Court. As such, the carveout for PERA in the Motion proceeds
       from a flawed premise.
       4
  24     The Reorganized Debtor’s Motion attempts to shoehorn the Securities Claimants into a nearly
       identical procedure as the process approved to resolve general unsecured claims, after this Court
  25 already indicated that the Securities Claims are fundamentally different from general unsecured
       claims and should follow a different procedure. Transcript of June 24, 2020 Hearing; p. 16:4-9;
  26 p. 19:14-20:24, p.47:16-48:12. (“There is a whole process [in the District Court] of a new claims
       procedure that was implemented here that made a number – made 6,000 claimants file claims.”)
  27 Accordingly, on June 24, 2020, this Court ordered that the Securities Claims be excluded from
       the omnibus claims objection procedures in order to afford parties the opportunity to work
  28 together to develop a separate, more appropriate collective procedure for addressing the
       Securities Claims.
Case: 19-30088 Doc# 9189 Filed: 10/05/20 Entered:         3         10/05/20 14:44:21 Page 6 of
                                                 19
                                                 OBJECTION
   1
              The Motion seeks approval of the “Securities Claims Information Procedures,” the
   2
       “Securities ADR Procedures,” and the “Securities Omnibus Objection Procedures” as
   3
       described below (collectively, the “Securities Claims Procedures”).
   4
              Reorganized Debtors argue these procedures should be adopted because they are
   5
       efficient, as parties will not require a lawyer, and a settlement could conceivably be reached
   6
       quickly. Motion at 19. This underscores the vice, rather than the virtue, of the Motion. And it
   7
       does not excuse the one-sided and unfair nature of the summary procedures, which, as discussed
   8
       below, will greatly disadvantage parties who are forced to prosecute their claims independently
   9
       without representation of counsel.      Any benefit to an efficient and summary process is
  10
       undermined when cumbersome procedures are adopted that are unfair to Securities Claimants
  11
       and unrecognizable as a standard bankruptcy process.
  12
       I.     THE SECURITIES CLAIMS INFORMATION PROCEDURES IMPERMISSIBLY
  13          PLACE THE BURDEN OF PROOF ON SECURITIES CLAIMANTS
  14          The first aspect of Reorganized Debtors’ proposal, the Securities Claims Information

  15   Procedures, impose unacceptable burdens on Securities Claimants alone.

  16          First, even if Reorganized Debtors’ proposed procedures were workable, which they are

  17   not, they are contrary to law. A proof of claim is deemed allowed unless objected to under

  18   Bankruptcy Code § 502(a), and the proof of claim is considered “prima facie evidence of the

  19   validity and amount of the claim pursuant to Bankruptcy Rule 3001(f).” Lundell v. Anchor

  20   Constr. Specialists, Inc., 223 F.3d 1035, 1039 (9th Cir. 2000). “To overcome the presumption of

  21   validity created by a timely-filed proof of claim, an objecting party must do one of the following:

  22   (1) object based on legal grounds and provide a memorandum of points and authorities setting

  23   forth the legal basis for the objection; or (2) object based on a factual ground and provide

  24   sufficient evidence (usually in the form of declarations under penalty of perjury) to create triable

  25   issues of fact.” In re Liberty Asset Mgmt. Corp., No. 2:16-bk-13575-ER, 2019 WL 122827, at

  26   *5 (Bankr. C.D. Cal. Jan. 7, 2019); see also In re McNemar, No. 18-40208 CN, 2019 WL

  27   2482866, at *1 (Bankr. N.D. Cal. May 3, 2019) (“To defeat a claim, the objector must come

  28   forward with sufficient evidence and show facts tending to default the claim by probative force

Case: 19-30088     Doc# 9189       Filed: 10/05/20     4
                                                      Entered: 10/05/20 14:44:21        Page 7 of
                                               19
   1   equal to that of the allegation of the proofs of claim themselves.”) (internal quotations omitted).

   2           If approved, the procedures will require Securities Claimants to submit to Reorganized

   3   Debtors additional unspecified trading data, resubmit their original data, and provide certain

   4   other information “to evaluate the individual Subordinated Securities Claims and to calculate

   5   potential damages,” even though thousands of Securities Claimants have already provided

   6   Reorganized Debtors with proofs of claim containing detailed trading information, as requested

   7   in the Court’s February 27, 2020 Order extending the bar date to April 16, 2020 solely for the

   8   holders of Securities Claims to file individual proofs of claim (the “Extended Bar Date

   9   Notice”). The Securities Plaintiffs timely filed individual and class proofs of claim against each

  10   of the Reorganized Debtors on October 21, 2019, asserting claims based upon the allegations in

  11   made in the Securities Litigation.5

  12           The intent here is clear. This is once again a transparent attempt by Reorganized Debtors

  13   to “redo” the claims filing process and subject Securities Claimants to the burden of filing

  14   trading data as Reorganized Debtors see fit. This process will inevitability lead to fewer claims

  15   being considered, regardless of their merit, as many Securities Claimants, especially those with

  16   smaller claims, will forgo this burdensome process. As discussed below, if a Securities Claimant

  17   does not timely or properly submit and resubmit this additional evidence, the Securities Claimant

  18   will be subject to disallowance by the Reorganized Debtors on that basis.

  19           Reorganized Debtors’ information-gathering procedures are unreasonable. To begin, the

  20   deadlines are unnecessarily tight. The Securities Claims Information Procedures propose that

  21   Reorganized Debtors will mail claim information materials to Securities Claimants at the address

  22
       5
  23     As of the date of this Objection, Debtors’ claims agent has processed at least 7,041 proofs of
       claim asserting liquidated claim amounts exceeding $8.6 billion. However, those figures are
  24 almost certainly significantly understated because (a) several authorized agents filed bulk proofs
       of claim consolidating the claims of numerous individual clients (adding hundreds, possibly
  25 thousands of claims to the 7,041), and (b) numerous claimants, including large institutional
       investors, submitted unliquidated proofs of claim (not included in the $8.6 billion). See Prime
  26   Clerk’s  schedule of Rescission or Damage Claims,
       https://restructuring.primeclerk.com/pge/Home-ClaimInfo?RescissionorDamage=MTY.
  27 However, the total number of claims, and the value of such claims, are much higher than the
       amounts listed because many claimants filed joint or “bulk” claims and/or indicated an
  28 “unliquidated” or unknown amount for their claim, which may make the amount of total claims
       well in excess of $10 billion.
Case: 19-30088 Doc# 9189 Filed: 10/05/20 Entered:        5       10/05/20 14:44:21 Page 8 of
                                                19
   1   listed on their most recently filed proof of claim, and (if applicable) at the address for their

   2   counsel. Motion at 12. Securities Claimants will then have only 28 days to complete and return

   3   the requested information. Id. Such a rapid turnaround would not be realistic during normal

   4   times—and the proposal is indefensible during a pandemic where many individuals may not

   5   have ready access to their business mail. This problem is in no way cured by the information

   6   reminder procedure that provides an additional 14 days from the date that the reminder is sent for

   7   Securities Claimants to act. Id. at 14. The obvious purpose of these deadlines is to create a basis

   8   to object to as many claims as possible on non-substantive grounds. Indeed, Reorganized

   9   Debtors provide no rationale for why this burdensome time frame is justified, when Reorganized

  10   Debtors waited until September to make their proposal after the June 24 hearing.

  11          Reorganized Debtors further propose that Securities Claimants be required to provide

  12   their “complete trading history, in transaction-level detail” of the relevant securities during the

  13   class period. Motion at 13. Providing data on a trade-by-trade basis is overly burdensome for

  14   large institutional investors and for individuals. As noted in the attached declaration provided by

  15   A.B. Data at ¶¶ 10-14, the standard process for claims administration is to create a searchable

  16   electronic database for claims, which provides the ability to easily supplement incomplete claims

  17   when filed. Such databases do not require submissions to include individualized “transaction-

  18   level detail” when claims are filed. Id. at ¶¶ 7-9 (noting that claims typically may combine

  19   numerous transactions of multiple parties).

  20          Reorganized Debtors have also proven to be unreliable custodians of claims data. After

  21   Reorganized Debtors’ failure to provide relief to Securities Claimants through an extended bar

  22   date, Reorganized Debtors’ Motion admits they failed to gather information sufficient to make a

  23   single settlement offer. See Motion at 12 (“Without this information, the Reorganized Debtors

  24   cannot reasonably develop settlement offers for any Subordinated Securities Claimant.”).

  25   Instead of acknowledging their failures as a custodian, Reorganized Debtors now seek to shift

  26   the burden to the Securities Claimants.

  27          Despite Reorganized Debtors crafting a proof of claim form specially tailored to evaluate

  28   the Rescission or Damage Claims, and despite the deemed validity of the filed claims,

Case: 19-30088     Doc# 9189      Filed: 10/05/20      6
                                                      Entered: 10/05/20 14:44:21        Page 9 of
                                              19
  1   Reorganized Debtors now argue that they need more information from Securities Claimants

  2   before any evaluation of the merits of the claims or settlement process can occur. They do not

  3   advise this Court of a single deficient claim. The Securities Claims Information Procedures

  4   require Securities Claimants to complete a purportedly improved Trading Information Request

  5   (the precise form of which is not detailed in the Motion), seeking all previously submitted

  6   information plus new, but undefined—theoretical—and potentially nonexistent, information that

  7   Reorganized Debtors had initially decided not to request in the Rescission or Damage Proof of

  8   Claim Form.

  9          If the information requested is not provided by the Reorganized Debtors’ deadline or is

 10   otherwise not to Reorganized Debtors’ liking, Reorganized Debtors will object to the claim on

 11   those summary grounds, undermining the purpose of the presumption of validity and the

 12   bankruptcy claims process. In other words, the Reorganized Debtors are manufacturing a basis

 13   for an objection not contemplated by—and contrary to—the Extended Bar Date Notice.

 14   Requiring Securities Claimants to proceed through these additional formalities, which no law

 15   makes essential, can have no motivation other than a trap for the unwary: to supply the

 16   Reorganized Debtors not with necessary information, but rather, with an additional technical

 17   ground to move for disallowance of an otherwise valid claim. This is likely to harm Securities

 18   Claimants, especially those who have not retained counsel. Imposing such a requirement is

 19   entirely at odds with the principle that a proof of claim is prima facie evidence of a prima facie

 20   valid claim. See Liberty, 2019 WL 122827, at *5 (“Upon objection, a proof of claim provides

 21   ‘some evidence to its validity and amount’ and is strong enough to carry over a mere formal

 22   objection without more.”) (internal quotations omitted), citing Lundell, 223 F.3d at 1039.

 23   Moreover, it was never contemplated in Reorganized Debtors’ Extended Bar Date Notice.

 24          There is also no justification for forcing presumptive victims of fraud to bear the

 25   consequences of Reorganized Debtors’ admittedly inaccurate claims form, rather than the

 26   Reorganized Debtors themselves. This unfairness is furthered by the thoroughly burdensome

 27   nature of Reorganized Debtors’ proposal.

 28

Case: 19-30088      Doc# 9189     Filed: 10/05/20    7
                                                     Entered: 10/05/20 14:44:21       Page 10
                                            of 19
      II.    THE SECURITIES ADR PROCEDURES ARE NOT A FAIR AND COST-
  1          EFFECTIVE WAY TO RESOLVE DISPUTES RELATING TO SECURITIES
             CLAIMS
  2
             The second aspect of Reorganized Debtors’ proposal, the Securities ADR Procedures,
  3
      undermine any hope for a fair resolution of Securities Claims. Should the Reorganized Debtors
  4
      unilaterally decide that the additional information sought through the Securities Claims
  5
      Information Procedures is satisfactory, Reorganized Debtors ask this Court for the power to
  6
      determine in their “sole discretion” whether to apply one of three separate ADR mechanisms: (1)
  7
      “the Offer Procedures,” which will permit the Reorganized Debtors and each Securities Claimant
  8
      to exchange settlement offers confidentially without mediation; (2) “the Abbreviated Mediation
  9
      Process” for mandatory, non-binding mediation to be used for smaller asserted or potential claim
 10
      amounts; and (3) “the Standard Mediation Process” for regular mandatory, non-binding
 11
      mediation for larger asserted or potential claims. Motion at 14-16. Securities Claimants will
 12
      have no input in determining which Securities ADR Procedure is appropriate for their particular
 13
      claims. The one-sided nature of these processes is further compounded because, under either
 14
      mediation process, the Reorganized Debtors also retain the exclusive right to pick, pay for and
 15
      “work with the Panel of Mediators . . . to develop a process of fair distribution of . . . Mediations
 16
      among the mediators.” (See Motion at 22; 25 emphasis added), while retaining the “discretion to
 17
      prioritize the initiation of mandatory mediations as they see fit.” Motion at 29.
 18
             Further, the three different ADR mechanisms each has substantive defects that have no
 19
      explanation in law or practicality, sounding only in unfairness.
 20
             Reorganized Debtors will select which Securities ADR Procedure applies, affording them
 21
      discretion to subject thousands of Securities Claimants to individualized mandatory mediation.
 22
      Besides being time-consuming and expensive for both the Reorganized Debtors’ estates and the
 23
      individual Securities Claimants, this process will also ensure inconsistent treatment of similar
 24
      claims. While the outcomes of the proposed mediations will be inconsistent with each other,
 25
      they can be expected to be unfair.
 26

 27

 28

Case: 19-30088     Doc# 9189       Filed: 10/05/20     8
                                                       Entered: 10/05/20 14:44:21         Page 11
                                             of 19
         A.      The Offer Procedures
  1
                  The Offer Procedures fail to provide Securities Claimants with the ability to settle
  2
      their claims at a fair value—as only Reorganized Debtors will possess crucial information about
  3
      the substantive merits of claims when offers are exchanged. In contrast, Reorganized Debtors
  4
      (as the parties that committed the frauds at issue) have a significant information advantage. The
  5
      take-it-or-leave-it Securities ADR Procedures will provide Securities Claimants with no
  6
      opportunity to make an informed decision as to whether they should accept the offer. Given
  7
      their lack of guaranteed representation, the tight deadlines, and the uncertain process should they
  8
      be referred back to this Court to face a litany of objections from Reorganized Debtors, Securities
  9
      Claimants will face unreasonable pressure to settle their claims at a discount. This is especially
 10
      true for unsophisticated and unrepresented Securities Claimants as well as those Securities
 11
      Claimants with smaller damages claims.
 12
         B.      The Mediation Process
 13
              The Securities ADR Procedures further heighten settlement pressure on Securities
 14
      Claimants by giving PG&E the unilateral power to select mediators with no input from Securities
 15
      Claimants. While the proposal contemplates approval of the mediators by this Court, it provides
 16
      no procedure for that process to be uniform, effective, and avoid undue burden to this Court. To
 17
      the contrary, as described above, the Reorganized Debtors’ proposal leaves almost all authority
 18
      in the hands of their hand-picked mediators, who play a ministerial role subject to the
 19
      Reorganized Debtors’ approval. Equally troubling, there is no provision for selecting mediators
 20
      with significant experience in handling securities fraud actions with national stature to be
 21
      effective. Furthermore, even where mediators are appointed by courts, without input from one of
 22
      the parties, procedures are typically established for a party to object to a mediator. See, e.g.,
 23
      Northern District of California ADR Local Rule 6-3 (allowing a party to object to a court-
 24
      appointed mediator when there is a perceived conflict of interest). The lack of such a procedure
 25
      is made more problematic by Reorganized Debtors’ proposal that they, rather than this Court,
 26
      initially select the mediators. This process does not even provide the appearance of fairness.
 27

 28

Case: 19-30088     Doc# 9189      Filed: 10/05/20     9
                                                      Entered: 10/05/20 14:44:21       Page 12
                                            of 19
  1          Should a Securities Claimant resist the immense pressure to settle at a discount,

  2   Reorganized Debtors will use information gained about claimants’ negotiating positions to

  3   decide (at their sole discretion) whether to refer the claim to the Standard Mediation Process or

  4   back to this Court.

  5          1.      The Abbreviated Mediation Process
  6          The Abbreviated Mediation Process will be particularly burdensome for unsophisticated

  7   investors forced to respond to PG&E’s position, on a tight deadline of just one week, most of

  8   whom are not represented by counsel. This transforms what should have been a virtue of the

  9   bankruptcy claims system, the presumption of validity and decreased need for representation,

 10   into little better than a trap for the unwary. Alternatively, such investors may be forced to hire

 11   counsel, forcing them to weigh that expenditure against the value of their claims.

 12          The Securities ADR Procedures further allow Reorganized Debtors to abuse the process

 13   for selecting which mediation procedure is utilized. Under the proposal, a debtor looking to

 14   minimize its liability could easily shunt unrepresented, unsophisticated investors with smaller

 15   claims into the “standard mediation procedure,” a more formal process that practically compels

 16   retention of counsel (which may not be economical for such claims). The Motion also allows

 17   Reorganized Debtors to refer such a claimant to the standard mediation process after the

 18   abbreviated mediation process results in an impasse.        This provides Reorganized Debtors

 19   additional information about the sophistication and negotiating position of a Securities Claimant

 20   before Reorganized Debtors make their choice as to how Reorganized Debtors will handle their

 21   claim. Justice cannot be expected from such transparently unfair procedures.

 22          2.      The Standard Mediation Process
 23          The Standard Mediation Process is burdensome for large institutions, who will be forced

 24   to send a representative to each mediation. Motion at 22-23 (stating that if a Securities Claimant

 25   is not a natural person, it must send an Authorized Representative). This problem is heightened

 26   by the feature that such representatives must have “have complete (and not limited) authority to

 27   settle without reversion to others not attending the Abbreviated Mediation” unless otherwise

 28   agreed. Id. at 23. In the case of institutional investors, this would likely mean that a senior

Case: 19-30088     Doc# 9189      Filed: 10/05/20     10
                                                      Entered: 10/05/20 14:44:21       Page 13
                                            of 19
  1   executive would be required to attend each mediation. Even legal counsel would generally be

  2   insufficient to meet this unusual and extraordinarily high bar unless the General Counsel herself

  3   was present. This would unreasonably burden such institutions and is again intended to create

  4   non-substantive barriers for the successful prosecution of Securities Claims.

  5           In addition, the Standard Mediation Process provides Reorganized Debtors with the

  6   opportunity to punt claims back to this Court, when it becomes apparent that such claims have

  7   merit, only to face the Omnibus Objections after mediation. See infra at Point III. This is

  8   because the mediators selected by Reorganized Debtors will be able to use their position to

  9   access additional information about the trades of Securities Claimants.         It is standard in

 10   mediations that mediators, who are selected and paid for by the Reorganized Debtors, may

 11   request information from parties for their sole review. If a review of such information shows

 12   that a claim likely has merit, the mediator may exercise their standard discretion to end the

 13   mediation. This is because any offer Reorganized Debtors would be willing to make in this

 14   framework would likely be insufficient. Consequently, the Standard Mediation Process is likely

 15   to waste the time and resources of those holding meritorious claims, without offering the realistic

 16   possibility of a fair settlement.

 17           Further demonstrating the unequal bargaining positions of the parties in the Standard

 18   Mediation Process, the Reorganized Debtors propose empowering their selected and paid for

 19   mediators with the exclusive authority to terminate the mediation, rather than allowing either

 20   party to withdraw at any time they see fit. To be clear, this process would give the Reorganized

 21   Debtors exclusive authority to decide if mediation was appropriate and its hand-selected

 22   mediators exclusive authority to end the mediation. Rather than an arm’s length negotiation, the

 23   Reorganized Debtors have proposed procedures that violates the due process rights of Securities

 24   Claimants and is now asking this Court to bless their transparently unfair proposal.

 25   III.    THE OMNIBUS OBJECTION PROCEDURES PROVIDE INAPPROPRIATE
              GROUNDS TO OBJECT TO SECURITIES CLAIMS
 26
              The final aspect of the proposed Securities Claims Procedures presents some of the most
 27
      troublingly unfair aspects that threaten Securities Claimants’ due process rights. Rather than
 28

Case: 19-30088      Doc# 9189       Filed: 10/05/20   11
                                                      Entered: 10/05/20 14:44:21       Page 14
                                              of 19
  1   return to this Court to seek resolution of any unresolved issues from mediation, for any Securities

  2   Claims not settled, Reorganized Debtors seek authority to object to the Securities Claims on five

  3   grounds in addition to the grounds provided for in Bankruptcy Rule 3007(d): (i) “outside the

  4   subject period,” for Securities Claims which do not relate to the Class Period; (ii) “liquidation of

  5   position prior to a ‘corrective disclosure’” for Securities Claimants who sold his or her entire

  6   position before any corrective disclosure (with no explanation of which corrective disclosures

  7   will be applied); (iii) “failure to comply with Securities Claims Information Procedures” to

  8   disallow Securities Claims if the information sought through the Securities Claims Information

  9   Procedures is not provided timely or properly; (iv) “unauthorized bulk claims” to disallow claims

 10   filed by third parties, such as Nominees, on behalf of multiple claimants, and (v) “otherwise

 11   objectionable” as a catch-all for any other basis, including failure to file timely claims by the

 12   original claim deadline or Extended Bar Date. Motion at 17-18. Thus, all these admittedly

 13   common issues that can be fatal to a claim are purposefully put after mediation. This gives

 14   additional leverage to the Reorganized Debtors, making evaluation of any claim more difficult

 15   for Securities Claimants.

 16          These categories serve no purpose besides distancing the proposal from the presumption

 17   of claim validity and objections already provided by the Bankruptcy Code. Instead, they appear

 18   to be motivated solely to provide Reorganized Debtors with the opportunity to resolve

 19   substantive issues in their favor.       Most notably, the catch-all category of “Otherwise

 20   Objectionable,” is described as applying where “Certain Subordinated Securities Claims are

 21   objectionable on some other common basis.” Motion at 18. This cavernous objection is so wide

 22   as to allow full defenses bearing on the substantive merits of the Securities Litigation, such as the

 23   anticipated defense that truth about Reorganized Debtors’ alleged false statements was already

 24   known to Securities Claimants. The proposed objections include other substantive defenses,

 25   such as where a “claimant both bought and sold securities at allegedly inflated prices.” Id. at 17.

 26          There is no principled basis for such a process that unilaterally benefits Reorganized

 27   Debtors against presumptively valid claims. It is incompatible with due process for Reorganized

 28   Debtors to adjudicate their objections in an omnibus manner, without the procedural protections

Case: 19-30088     Doc# 9189       Filed: 10/05/20     12
                                                       Entered: 10/05/20 14:44:21        Page 15
                                             of 19
  1   afforded by class certification, while not affording Securities Claimants the same opportunity to

  2   resolve global issues in their favor (either through a class action or a less one-sided procedure).

  3          The Securities Claims Objection Procedures would also prevent Reorganized Debtors’

  4   proposed disallowance of “bulk” claims, even where there is no substantive deficiency, which

  5   would deny recovery to thousands of investors simply because they filed a claim in a streamlined

  6   and efficient manner through a duly authorized agent. This would also be unfair to institutional

  7   investors, including those who administer retirement plans, who typically utilize third parties to

  8   file securities claims and were not prevented from doing so earlier in this process. It would also

  9   be a reversal of procedures already utilized in this action, as Prime Clerk previously

 10   accommodated the filing of bulk claims, demonstrating the lack of any compelling reason to

 11   exclude such claims. Reorganized Debtors seek to manufacture a basis to disallow meritorious

 12   claims for no valid purpose.

 13          The Securities Claim Objection Procedures, by suggesting collective outcomes for

 14   omnibus objections, creates due process violations. One entity is not bound by another’s result,

 15   absent class certification. See Hansberry v. Lee, 311 U.S. 32, 40-41 (1940) (“It is a principle of

 16   general application in Anglo-American jurisprudence that one is not bound by a judgment in

 17   personam in a litigation in which he is not designated as a party” but “there is a recognized

 18   exception” for “a ‘class’ or ‘representative’ suit”); Richards v. Jefferson County, 517 U.S. 793,

 19   798 (1996) (holding that applying claim and issue preclusion to nonparties runs up against the

 20   “deep-rooted historic tradition that everyone should have his own day in court.”). The Supreme

 21   Court has disallowed such outcomes “shorn of the procedural protections prescribed in

 22   Hansberry, Richards, and Rule 23.” Taylor v. Sturgell, 553 U.S. 880, 901 (2008).

 23          Reorganized Debtors claim that “[t]hese Securities Claims Procedures are designed to

 24   facilitate and simply the resolution of certain proofs of claim” that have been filed. (Motion at 8).

 25   However, upon analysis, the process will only “facilitate and simplify” Reorganized Debtors

 26   intent to deny valid claims rather than resolve them. The motion must be denied.

 27

 28

Case: 19-30088     Doc# 9189         Filed: 10/05/20   13
                                                       Entered: 10/05/20 14:44:21        Page 16
                                               of 19
  1

  2                                 [ signature page follows ]

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

Case: 19-30088   Doc# 9189   Filed: 10/05/20   14
                                               Entered: 10/05/20 14:44:21   Page 17
                                       of 19
                                                  CONCLUSION
  1
                 For all of the foregoing reasons, Securities Plaintiffs respectfully request that this Court
  2
       enter an Order denying the Motion and granting such other and further relief as may be just and
  3
       proper.
  4

  5
      Dated: October 5, 2020                      LOWENSTEIN SANDLER LLP
  6                                               MICHELSON LAW GROUP
  7                                               By: /s/ Randy Michelson
                                                  Randy Michelson (SBN 114095)
  8
                                                  Bankruptcy Counsel to Lead Plaintiff and the Class
  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

Case: 19-30088        Doc# 9189       Filed: 10/05/20    15
                                                         Entered: 10/05/20 14:44:21        Page 18
                                                of 19
                                               EXHIBIT A
  1                                            COUNSEL
  2
      LABATON SUCHAROW LLP                            LOWENSTEIN SANDLER LLP
  3   Thomas A. Dubbs                                 Michael S. Etkin (pro hac vice)
      Carol C. Villegas                               Andrew Behlmann (pro hac vice)
  4   Jeffrey A. Dubbin (SBN 287199)                  Scott Cargill
      140 Broadway                                    Colleen Maker
  5   New York, New York 10005                        One Lowenstein Drive
      Telephone 212-907-0700                          Roseland, New Jersey 07068
  6   tdubbs@labaton.com                              Telephone 973-597-2500
      cvillegas@labaton.com                           Facsimile 973-597-2333
  7   jdubbin@labaton.com                             metkin@lowenstein.com
                                                      abehlmann@lowenstein.com
  8   Lead Counsel to Lead Plaintiff and the
      Proposed Class                                  Special Bankruptcy Counsel to Lead Plaintiff
  9                                                   and the Proposed Class
 10   MICHELSON LAW GROUP                             WAGSTAFFE, VON LOEWENFELDT,
      Randy Michelson, Esq. (SBN 114095)              BUSCH & RADWICK, LLP
 11   220 Montgomery Street, Suite 2100               James M. Wagstaffe (SBN 95535)
      San Francisco, CA 94104                         Frank Busch (SBN 258288)
 12   Telephone 415-512-8600                          100 Pine Street, Suite 725
      Facsimile 415-512-8601                          San Francisco, California 94111
 13   randy.michelson@michelsonlawgroup.com           Telephone 415-357-8900
                                                      wagstaffe@wvbrlaw.com
 14   Local Bankruptcy Counsel to Lead Plaintiff      busch@wvbrlaw.com
      and the Proposed Class
 15                                                   Liaison Counsel for the Proposed Class
 16
      ROBBINS GELLER RUDMAN & DOWD LLP                ROBBINS GELLER RUDMAN & DOWD LLP
 17   Darren J. Robbins (SBN 168593)                  Willow E. Radcliffe (SBN 200089)
      Brian E. Cochran (SBN 286202)                   Kenneth J. Black (SBN 291871)
 18   655 West Broadway, Suite 1900                   Post Montgomery Center
      San Diego, California 92101                     One Montgomery Street, Suite 1800
 19   Telephone 619-231-1058                          San Francisco, California 94104
      darrenr@rgrdlaw.com                             Telephone 415-288-4545
 20   bcochran@rgrdlaw.com                            willowr@rgrdlaw.com
                                                      kennyb@rgrdlaw.com
 21   VANOVERBEKE, MICHAUD &
      TIMMONY, P.C.
 22   Thomas C. Michaud
      79 Alfred Street
 23   Detroit, Michigan 48201
      Telephone 313-578-1200
 24   tmichaud@vmtlaw.com
 25                        Additional Counsel for the Securities Act Plaintiffs
 26

 27

 28

Case: 19-30088    Doc# 9189      Filed: 10/05/20    Entered: 10/05/20 14:44:21      Page 19
                                           of 19
